UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03379 PERMANENT PORTFOLIO FAMILY OF FUNDS (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrant’s telephone number, including area code: (415) 398-8000 Date of fiscal year end: January 31 Date of reporting period: June 30, 2017 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote ( e.g. , for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. AGGRESSIVE GROWTH PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 934524934 Security: 00846U101 Meeting Type: Annual Meeting Date: 15-Mar-2017 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: HEIDI KUNZ Mgmt For For 1.2 ELECTION OF DIRECTOR: SUE H. RATAJ Mgmt For For 1.3 ELECTION OF DIRECTOR: GEORGE A. SCANGOS, Mgmt For For PHD 2. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3. AN ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 934513424 Security: 009158106 Meeting Type: Annual Meeting Date: 26-Jan-2017 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SUSAN K. CARTER Mgmt For For 1B ELECTION OF DIRECTOR: CHARLES I. COGUT Mgmt For For 1C ELECTION OF DIRECTOR: SEIFI GHASEMI Mgmt For For 1D ELECTION OF DIRECTOR: CHADWICK C. DEATON Mgmt For For 1E ELECTION OF DIRECTOR: DAVID H. Y. HO Mgmt For For 1F ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 1G ELECTION OF DIRECTOR: EDWARD L. MONSER Mgmt For For 1H ELECTION OF DIRECTOR: MATTHEW H. PAULL Mgmt For For 2 ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. 3 FREQUENCY OF ADVISORY VOTES ON EXECUTIVE Mgmt 1 Year For OFFICER COMPENSATION. 4 RATIFY THE APPOINTMENT OF KPMG LLP AS THE Mgmt For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2017. AMGEN INC. Agenda Number: 934569039 Security: 031162100 Meeting Type: Annual Meeting Date: 19-May-2017 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Mgmt For For 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE Mgmt For For CARBONNEL 1D. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Mgmt For For 1E. ELECTION OF DIRECTOR: MR. GREG C. GARLAND Mgmt For For 1F. ELECTION OF DIRECTOR: MR. FRED HASSAN Mgmt For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. Mgmt For For HENDERSON 1H. ELECTION OF DIRECTOR: MR. FRANK C. Mgmt For For HERRINGER 1I. ELECTION OF DIRECTOR: MR. CHARLES M. Mgmt For For HOLLEY, JR. 1J. ELECTION OF DIRECTOR: DR. TYLER JACKS Mgmt For For 1K. ELECTION OF DIRECTOR: MS. ELLEN J. KULLMAN Mgmt For For 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Mgmt For For 1M. ELECTION OF DIRECTOR: DR. R. SANDERS Mgmt For For WILLIAMS 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For STOCKHOLDER VOTES TO APPROVE EXECUTIVE COMPENSATION. 5. STOCKHOLDER PROPOSAL TO ADOPT MAJORITY Shr Against For VOTES CAST STANDARD FOR MATTERS PRESENTED BY STOCKHOLDERS. AUTODESK, INC. Agenda Number: 934613022 Security: 052769106 Meeting Type: Annual Meeting Date: 14-Jun-2017 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: JEFF CLARKE Mgmt For For 1D. ELECTION OF DIRECTOR: SCOTT FERGUSON Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1F. ELECTION OF DIRECTOR: RICK HILL Mgmt For For 1G. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1H. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1I. ELECTION OF DIRECTOR: BETSY RAFAEL Mgmt For For 1J. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2018. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. 4. APPROVE THE FREQUENCY WITH WHICH Mgmt 1 Year For STOCKHOLDERS ARE PROVIDED AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. 5. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE AUTODESK, INC. 1 STOCK PURCHASE PLAN. 6. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE AUTODESK, INC. 2 TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN BY 12.2 MILLION SHARES AND RE-APPROVE PERFORMANCE GOALS. BAKER HUGHES INCORPORATED Agenda Number: 934542893 Security: 057224107 Meeting Type: Annual Meeting Date: 27-Apr-2017 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For 1B. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Mgmt For For 1D. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Mgmt For For 1E. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Mgmt For For 1F. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Mgmt For For 1G. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Mgmt For For 1H. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Mgmt For For 1I. ELECTION OF DIRECTOR: JAMES A. LASH Mgmt For For 1J. ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For 1K. ELECTION OF DIRECTOR: JAMES W. STEWART Mgmt For For 1L. ELECTION OF DIRECTOR: CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. AN ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For HOLDING OF AN ADVISORY VOTE ON THE EXECUTIVE COMPENSATION. 4. THE RATIFICATION OF DELOITTE & TOUCHE LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2017. 5. A STOCKHOLDER PROPOSAL REGARDING A MAJORITY Shr Against For VOTE STANDARD FOR ALL NON-BINDING STOCKHOLDER PROPOSALS. BAKER HUGHES INCORPORATED Agenda Number: 934641451 Security: 057224107 Meeting Type: Special Meeting Date: 30-Jun-2017 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. A PROPOSAL TO ADOPT THE TRANSACTION Mgmt For For AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 30, 2016, AS AMENDED BY THE AMENDMENT TO TRANSACTION AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 27, 2017, AMONG GENERAL ELECTRIC COMPANY, BAKER HUGHES INCORPORATED ("BAKER HUGHES") AND CERTAIN SUBSIDIARIES OF BAKER HUGHES (THE "TRANSACTION AGREEMENT") AND THEREBY APPROVE THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING THE MERGERS (AS DEFINED THEREIN) (THE "TRANSACTIONS"). 2. A PROPOSAL TO ADJOURN BAKER HUGHES' SPECIAL Mgmt For For MEETING IF BAKER HUGHES DETERMINES IT IS NECESSARY OR ADVISABLE TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE TRANSACTION AGREEMENT. 3. A PROPOSAL TO APPROVE, ON A NON-BINDING, Mgmt For For ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE TO BAKER HUGHES' NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE TRANSACTIONS. 4. A PROPOSAL TO APPROVE AND ADOPT THE BEAR Mgmt For For NEWCO, INC. 2017 LONG-TERM INCENTIVE PLAN. 5. A PROPOSAL TO APPROVE THE MATERIAL TERMS OF Mgmt For For THE EXECUTIVE OFFICER PERFORMANCE GOALS. CALATLANTIC GROUP, INC. Agenda Number: 934553202 Security: 128195104 Meeting Type: Annual Meeting Date: 10-May-2017 Ticker: CAA ISIN: US1281951046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BRUCE A. CHOATE Mgmt For For DOUGLAS C. JACOBS Mgmt For For WILLIAM L. JEWS Mgmt For For DAVID J. MATLIN Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For PETER SCHOELS Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For SCOTT D. STOWELL Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS (COMMONLY REFERRED TO AS "SAY ON PAY"). CELGENE CORPORATION Agenda Number: 934609023 Security: 151020104 Meeting Type: Annual Meeting Date: 14-Jun-2017 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. HUGIN Mgmt For For MARK J. ALLES Mgmt For For RICHARD W BARKER D PHIL Mgmt For For MICHAEL W. BONNEY Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For MICHAEL A. FRIEDMAN, MD Mgmt For For JULIA A. HALLER, M.D. Mgmt For For GILLA S. KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF Mgmt For For THE COMPANY'S STOCK INCENTIVE PLAN. 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5. TO RECOMMEND, BY NON-BINDING VOTE, THE Mgmt 1 Year For FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 6. STOCKHOLDER PROPOSAL TO REQUEST A BY-LAW Shr Against For PROVISION LIMITING MANAGEMENT'S ACCESS TO VOTE TALLIES PRIOR TO THE ANNUAL MEETING WITH RESPECT TO CERTAIN EXECUTIVE PAY MATTERS, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. COSTCO WHOLESALE CORPORATION Agenda Number: 934514072 Security: 22160K105 Meeting Type: Annual Meeting Date: 26-Jan-2017 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR SUSAN L. DECKER Mgmt For For RICHARD A. GALANTI Mgmt For For JOHN W. MEISENBACH Mgmt For For CHARLES T. MUNGER Mgmt For For 2. RATIFICATION OF SELECTION OF INDEPENDENT Mgmt For For AUDITORS. 3. APPROVAL, ON AN ADVISORY BASIS, OF Mgmt For For EXECUTIVE COMPENSATION. 4. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt 1 Year For FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. FACEBOOK INC. Agenda Number: 934590870 Security: 30303M102 Meeting Type: Annual Meeting Date: 01-Jun-2017 Ticker: FB ISIN: US30303M1027 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR MARC L. ANDREESSEN Mgmt For For ERSKINE B. BOWLES Mgmt For For S.D.DESMOND-HELLMANN Mgmt For For REED HASTINGS Mgmt For For JAN KOUM Mgmt For For SHERYL K. SANDBERG Mgmt For For PETER A. THIEL Mgmt For For MARK ZUCKERBERG Mgmt For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN Shr Against For STOCKHOLDER VOTING. 4. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING Shr Against For REPORT. 5. A STOCKHOLDER PROPOSAL REGARDING FALSE Shr Against For NEWS. 6. A STOCKHOLDER PROPOSAL REGARDING A GENDER Shr Against For PAY EQUITY REPORT. 7. A STOCKHOLDER PROPOSAL REGARDING AN Shr Against For INDEPENDENT CHAIR. FEDEX CORPORATION Agenda Number: 934470218 Security: 31428X106 Meeting Type: Annual Meeting Date: 26-Sep-2016 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C. ELECTION OF DIRECTOR: MARVIN R. ELLISON Mgmt For For 1D. ELECTION OF DIRECTOR: JOHN C. ("CHRIS") Mgmt For For INGLIS 1E. ELECTION OF DIRECTOR: KIMBERLY A. JABAL Mgmt For For 1F. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Mgmt For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Mgmt For For 1H. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Mgmt For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1J. ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION. 3. RATIFICATION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 4. STOCKHOLDER PROPOSAL REGARDING LOBBYING Shr Against For ACTIVITY AND EXPENDITURE REPORT. 5. STOCKHOLDER PROPOSAL REGARDING SIMPLE Shr Against For MAJORITY VOTE-COUNTING. 6. STOCKHOLDER PROPOSAL REGARDING HOLY LAND Shr Against For PRINCIPLES. 7. STOCKHOLDER PROPOSAL REGARDING APPLICATION Shr Against For OF COMPANY NON-DISCRIMINATION POLICIES IN STATES WITH PRO-DISCRIMINATION LAWS. FIRST REPUBLIC BANK Agenda Number: 934551575 Security: 33616C100 Meeting Type: Annual Meeting Date: 09-May-2017 Ticker: FRC ISIN: US33616C1009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JAMES H. HERBERT, II Mgmt For For 1B. ELECTION OF DIRECTOR: KATHERINE Mgmt For For AUGUST-DEWILDE 1C. ELECTION OF DIRECTOR: THOMAS J. BARRACK, Mgmt For For JR. 1D. ELECTION OF DIRECTOR: FRANK J. FAHRENKOPF, Mgmt For For JR. 1E. ELECTION OF DIRECTOR: L. MARTIN GIBBS Mgmt For For 1F. ELECTION OF DIRECTOR: BORIS GROYSBERG Mgmt For For 1G. ELECTION OF DIRECTOR: SANDRA R. HERNANDEZ Mgmt For For 1H. ELECTION OF DIRECTOR: PAMELA J. JOYNER Mgmt For For 1I. ELECTION OF DIRECTOR: REYNOLD LEVY Mgmt For For 1J. ELECTION OF DIRECTOR: DUNCAN L. NIEDERAUER Mgmt For For 1K. ELECTION OF DIRECTOR: GEORGE G.C. PARKER Mgmt For For 1L. ELECTION OF DIRECTOR: CHERYL SPIELMAN Mgmt For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For INDEPENDENT AUDITORS OF FIRST REPUBLIC BANK FOR THE FISCAL YEAR ENDED DECEMBER 31, 2017. 3. TO APPROVE THE FIRST REPUBLIC BANK 2017 Mgmt For For EXECUTIVE INCENTIVE PLAN. 4. TO APPROVE THE FIRST REPUBLIC BANK 2017 Mgmt For For OMNIBUS AWARD PLAN. 5. TO DETERMINE, BY ADVISORY (NON-BINDING) Mgmt 1 Year For VOTE, THE FREQUENCY OF FUTURE VOTES APPROVING COMPENSATION OF OUR EXECUTIVE OFFICERS ("SAY ON PAY" VOTES). 6. TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, Mgmt For For THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A "SAY ON PAY" VOTE). 7. SHAREHOLDER PROPOSAL REQUESTING FIRST Shr Against For REPUBLIC BANK TO PREPARE AN EMPLOYMENT DIVERSITY REPORT. FLUOR CORPORATION Agenda Number: 934544429 Security: 343412102 Meeting Type: Annual Meeting Date: 04-May-2017 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Mgmt For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Mgmt For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY. Mgmt For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Mgmt For For 1E. ELECTION OF DIRECTOR: JAMES T. HACKETT Mgmt For For 1F. ELECTION OF DIRECTOR: SAMUEL J. LOCKLEAR Mgmt For For III 1G. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Mgmt For For 1H. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Mgmt For For 1I. ELECTION OF DIRECTOR: JOSEPH W. PRUEHER Mgmt For For 1J. ELECTION OF DIRECTOR: MATTHEW K. ROSE Mgmt For For 1K. ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For 1L. ELECTION OF DIRECTOR: NADER H. SULTAN Mgmt For For 1M. ELECTION OF DIRECTOR: LYNN C. SWANN Mgmt For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. 3. AN ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year For ADVISORY VOTES TO APPROVE EXECUTIVE COMPENSATION. 4. THE APPROVAL OF THE FLUOR CORPORATION 2017 Mgmt For For PERFORMANCE INCENTIVE PLAN. 5. THE RATIFICATION OF THE APPOINTMENT BY OUR Mgmt For For AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 6. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For GREENHOUSE GAS EMISSIONS REDUCTION GOALS. FREEPORT-MCMORAN INC. Agenda Number: 934593888 Security: 35671D857 Meeting Type: Annual Meeting Date: 06-Jun-2017 Ticker: FCX ISIN: US35671D8570 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR RICHARD C. ADKERSON Mgmt For For GERALD J. FORD Mgmt For For LYDIA H. KENNARD Mgmt For For ANDREW LANGHAM Mgmt For For JON C. MADONNA Mgmt For For COURTNEY MATHER Mgmt For For DUSTAN E. MCCOY Mgmt For For FRANCES FRAGOS TOWNSEND Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt 1 Year For FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. GILEAD SCIENCES, INC. Agenda Number: 934558810 Security: 375558103 Meeting Type: Annual Meeting Date: 10-May-2017 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN, PH.D. Mgmt For For 1B. ELECTION OF DIRECTOR: KELLY A. KRAMER Mgmt For For 1C. ELECTION OF DIRECTOR: KEVIN E. LOFTON Mgmt For For 1D. ELECTION OF DIRECTOR: JOHN C. MARTIN, PH.D. Mgmt For For 1E. ELECTION OF DIRECTOR: JOHN F. MILLIGAN, Mgmt For For PH.D. 1F. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Mgmt For For 1G. ELECTION OF DIRECTOR: RICHARD J. WHITLEY, Mgmt For For M.D 1H. ELECTION OF DIRECTOR: GAYLE E. WILSON Mgmt For For 1I. ELECTION OF DIRECTOR: PER WOLD-OLSEN Mgmt For For 2. RATIFICATION OF THE SELECTION OF Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. RESTATEMENT OF THE GILEAD SCIENCES, INC. Mgmt For For 2 4. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS. 5. ADVISORY VOTE AS TO THE FREQUENCY OF FUTURE Mgmt 1 Year For ADVISORY SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. 6. STOCKHOLDER PROPOSAL REQUESTING THAT THE Shr Against For BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE Shr Against For BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. HARLEY-DAVIDSON, INC. Agenda Number: 934541841 Security: 412822108 Meeting Type: Annual Meeting Date: 29-Apr-2017 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR TROY ALSTEAD Mgmt For For R. JOHN ANDERSON Mgmt For For MICHAEL J. CAVE Mgmt For For ALLAN GOLSTON Mgmt For For MATTHEW S. LEVATICH Mgmt For For SARA L. LEVINSON Mgmt For For N. THOMAS LINEBARGER Mgmt For For BRIAN R. NICCOL Mgmt For For MARYROSE T. SYLVESTER Mgmt For For JOCHEN ZEITZ Mgmt For For 2. TO APPROVE, BY ADVISORY VOTE, THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3. TO CONSIDER THE FREQUENCY OF THE ADVISORY Mgmt 1 Year For VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. HOLLYFRONTIER CORPORATION Agenda Number: 934553339 Security: 436106108 Meeting Type: Annual Meeting Date: 10-May-2017 Ticker: HFC ISIN: US4361061082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DOUGLAS BECH Mgmt For For 1B. ELECTION OF DIRECTOR: GEORGE DAMIRIS Mgmt For For 1C. ELECTION OF DIRECTOR: LELDON ECHOLS Mgmt For For 1D. ELECTION OF DIRECTOR: KEVIN HARDAGE Mgmt For For 1E. ELECTION OF DIRECTOR: MICHAEL JENNINGS Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT KOSTELNIK Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES LEE Mgmt For For 1H. ELECTION OF DIRECTOR: FRANKLIN MYERS Mgmt For For 1I. ELECTION OF DIRECTOR: MICHAEL ROSE Mgmt For For 2. ADVISORY VOTE ON THE COMPENSATION OF THE Mgmt For For COMPANY'S NAMED EXECUTIVE OFFICERS. 3. ADVISORY VOTE ON THE FREQUENCY OF AN Mgmt 1 Year For ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 4. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2017 FISCAL YEAR. ILLINOIS TOOL WORKS INC. Agenda Number: 934548996 Security: 452308109 Meeting Type: Annual Meeting Date: 05-May-2017 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Mgmt For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Mgmt For For 1D. ELECTION OF DIRECTOR: JAY L. HENDERSON Mgmt For For 1E. ELECTION OF DIRECTOR: RICHARD H. LENNY Mgmt For For 1F. ELECTION OF DIRECTOR: E. SCOTT SANTI Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1H. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1I. ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 1J. ELECTION OF DIRECTOR: KEVIN M. WARREN Mgmt For For 1K. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. ADVISORY VOTE TO APPROVE COMPENSATION OF Mgmt For For ITW'S NAMED EXECUTIVE OFFICERS. 4. ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. 5. A NON-BINDING STOCKHOLDER PROPOSAL, IF Shr Against For PRESENTED AT THE MEETING, TO PERMIT STOCKHOLDERS TO ACT BY WRITTEN CONSENT. IPG PHOTONICS CORPORATION Agenda Number: 934581908 Security: 44980X109 Meeting Type: Annual Meeting Date: 01-Jun-2017 Ticker: IPGP ISIN: US44980X1090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR V.P. GAPONTSEV, PH.D. Mgmt For For EUGENE SCHERBAKOV, PH.D Mgmt For For IGOR SAMARTSEV Mgmt For For MICHAEL C. CHILD Mgmt For For HENRY E. GAUTHIER Mgmt For For WILLIAM S. HURLEY Mgmt For For CATHERINE P. LEGO Mgmt For For ERIC MEURICE Mgmt For For JOHN R. PEELER Mgmt For For THOMAS J. SEIFERT Mgmt For For 2. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION 3. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE Mgmt 3 Years For COMPENSATION VOTES. UNINSTRUCTED SHARES WILL BE VOTED FOR 3 YEARS. 4. RATIFY DELOITTE & TOUCHE LLP AS IPG'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 JANUS CAPITAL GROUP INC. Agenda Number: 934552577 Security: 47102X105 Meeting Type: Special Meeting Date: 25-Apr-2017 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. ADOPTION OF MERGER AGREEMENT. TO CONSIDER Mgmt For For AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 3, 2016, BY AND AMONG HENDERSON GROUP PLC, A COMPANY INCORPORATED AND REGISTERED IN JERSEY, CHANNEL ISLANDS, HORIZON ORBIT CORP., A DELAWARE CORPORATION AND A DIRECT AND WHOLLY OWNED SUBSIDIARY OF HENDERSON, AND JANUS CAPITAL GROUP INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ATTACHED AS ANNEX A TO THE PROXY STATEMENT/PROSPECTUS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 2. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF CERTAIN COMPENSATORY ARRANGEMENTS WITH JANUS NAMED EXECUTIVE OFFICERS. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE THE COMPENSATION THAT MAY BECOME PAYABLE TO JANUS'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE CONSUMMATION OF THE MERGER (THE "JANUS COMPENSATION PROPOSAL"). 3. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF A CERTAIN AMENDMENT TO THE HENDERSON MEMORANDUM OF ASSOCIATION. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE AN AMENDMENT TO THE HENDERSON MEMORANDUM OF ASSOCIATION IMPLEMENTING THE SHARE CONSOLIDATION OF HENDERSON ORDINARY SHARES AT A RATIO OF ONE NEW JANUS HENDERSON ORDINARY SHARE (OR CDI) FOR EVERY 10 HENDERSON ORDINARY SHARES (OR CDIS, AS APPLICABLE) OUTSTANDING, TO BE IMPLEMENTED EFFECTIVE UPON THE CLOSING OF THE MERGER. 4. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF A CERTAIN AMENDMENT TO THE HENDERSON MEMORANDUM OF ASSOCIATION. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE AN AMENDMENT TO THE HENDERSON MEMORANDUM OF ASSOCIATION INCREASING THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM 274,363,847.00 TO $720,000,000. 5. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF A CERTAIN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE AN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION REMOVING PREEMPTIVE RIGHTS FOR JANUS HENDERSON SHAREHOLDERS ON NEW ISSUANCES OF JANUS HENDERSON ORDINARY SHARES. 6. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF A CERTAIN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE AN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION REMOVING THE REQUIREMENT THAT THE JANUS HENDERSON BOARD SEEK THE APPROVAL OF JANUS HENDERSON SHAREHOLDERS TO ISSUE JANUS HENDERSON ORDINARY SHARES. 7. APPROVAL, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, OF A CERTAIN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION. TO CONSIDER AND VOTE ON A NON-BINDING, ADVISORY PROPOSAL TO APPROVE AN AMENDMENT TO THE HENDERSON ARTICLES OF ASSOCIATION REQUIRING DIRECTORS OF JANUS HENDERSON TO BE RE-ELECTED AT EACH ANNUAL JANUS HENDERSON SHAREHOLDER MEETING (TOGETHER WITH PROPOSALS 3 THROUGH 6, THE "AMENDMENT PROPOSALS"). 8. ADJOURNMENT OF THE JANUS SPECIAL MEETING. Mgmt For For TO CONSIDER AND VOTE ON A PROPOSAL TO ADJOURN THE JANUS SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE JANUS MERGER PROPOSAL (THE "JANUS ADJOURNMENT PROPOSAL"). JUNIPER NETWORKS, INC. Agenda Number: 934579573 Security: 48203R104 Meeting Type: Annual Meeting Date: 25-May-2017 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ROBERT M. CALDERONI Mgmt For For 1B. ELECTION OF DIRECTOR: GARY DAICHENDT Mgmt For For 1C. ELECTION OF DIRECTOR: KEVIN DENUCCIO Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES DOLCE Mgmt For For 1E. ELECTION OF DIRECTOR: MERCEDES JOHNSON Mgmt For For 1F. ELECTION OF DIRECTOR: SCOTT KRIENS Mgmt For For 1G. ELECTION OF DIRECTOR: RAHUL MERCHANT Mgmt For For 1H. ELECTION OF DIRECTOR: RAMI RAHIM Mgmt For For 1I. ELECTION OF DIRECTOR: WILLIAM R. STENSRUD Mgmt For For 2. RATIFICATION OF ERNST & YOUNG LLP, AN Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. 3. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE JUNIPER NETWORKS, INC. 2015 EQUITY INCENTIVE PLAN. 4. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE JUNIPER NETWORKS, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 5. APPROVE A CERTIFICATE OF AMENDMENT TO THE Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. 6. APPROVAL OF A NON-BINDING ADVISORY Mgmt For For RESOLUTION ON EXECUTIVE COMPENSATION. 7. APPROVE ON AN ADVISORY BASIS THE FREQUENCY Mgmt 1 Year For OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. 8. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED Shr Against For AT THE MEETING, TO ANNUALLY DISCLOSE EEO-1 DATA. KANSAS CITY SOUTHERN Agenda Number: 934571250 Security: 485170302 Meeting Type: Annual Meeting Date: 04-May-2017 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: LU M. CORDOVA Mgmt For For 1.2 ELECTION OF DIRECTOR: ROBERT J. DRUTEN Mgmt For For 1.3 ELECTION OF DIRECTOR: TERRENCE P. DUNN Mgmt For For 1.4 ELECTION OF DIRECTOR: ANTONIO O. GARZA, JR. Mgmt For For 1.5 ELECTION OF DIRECTOR: DAVID GARZA-SANTOS Mgmt For For 1.6 ELECTION OF DIRECTOR: THOMAS A. MCDONNELL Mgmt For For 1.7 ELECTION OF DIRECTOR: PATRICK J. Mgmt For For OTTENSMEYER 1.8 ELECTION OF DIRECTOR: RODNEY E. SLATER Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. APPROVAL OF THE KANSAS CITY SOUTHERN 2017 Mgmt For For EQUITY INCENTIVE PLAN. 4. ADVISORY (NON-BINDING) VOTE APPROVING THE Mgmt For For 2 OFFICERS. 5. ADVISORY (NON-BINDING) VOTE ON THE Mgmt 1 Year For FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 6. APPROVAL OF A STOCKHOLDER PROPOSAL Shr Against For REQUESTING AMENDMENTS TO THE COMPANY'S PROXY ACCESS BYLAW PROVISION. KEYCORP Agenda Number: 934568467 Security: 493267108 Meeting Type: Annual Meeting Date: 18-May-2017 Ticker: KEY ISIN: US4932671088 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: AUSTIN A. ADAMS Mgmt For For 1B. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Mgmt For For 1C. ELECTION OF DIRECTOR: CHARLES P. COOLEY Mgmt For For 1D. ELECTION OF DIRECTOR: GARY M. CROSBY Mgmt For For 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Mgmt For For 1F. ELECTION OF DIRECTOR: H. JAMES DALLAS Mgmt For For 1G. ELECTION OF DIRECTOR: ELIZABETH R. GILE Mgmt For For 1H. ELECTION OF DIRECTOR: RUTH ANN M. GILLIS Mgmt For For 1I. ELECTION OF DIRECTOR: WILLIAM G. GISEL, JR. Mgmt For For 1J. ELECTION OF DIRECTOR: CARLTON L. HIGHSMITH Mgmt For For 1K. ELECTION OF DIRECTOR: RICHARD J. HIPPLE Mgmt For For 1L. ELECTION OF DIRECTOR: KRISTEN L. MANOS Mgmt For For 1M. ELECTION OF DIRECTOR: BETH E. MOONEY Mgmt For For 1N. ELECTION OF DIRECTOR: DEMOS PARNEROS Mgmt For For 1O. ELECTION OF DIRECTOR: BARBARA R. SNYDER Mgmt For For 1P. ELECTION OF DIRECTOR: DAVID K. WILSON Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF Mgmt For For INDEPENDENT AUDITOR. 3. ADVISORY APPROVAL OF EXECUTIVE Mgmt For For COMPENSATION. 4. ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. 5. SHAREHOLDER PROPOSAL SEEKING AN INDEPENDENT Shr Against For BOARD CHAIRMAN. LOCKHEED MARTIN CORPORATION Agenda Number: 934547704 Security: 539830109 Meeting Type: Annual Meeting Date: 27-Apr-2017 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL F. AKERSON Mgmt For For 1B. ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1C. ELECTION OF DIRECTOR: ROSALIND G. BREWER Mgmt For For 1D. ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1E. ELECTION OF DIRECTOR: BRUCE A. CARLSON Mgmt For For 1F. ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Mgmt For For 1G. ELECTION OF DIRECTOR: THOMAS J. FALK Mgmt For For 1H. ELECTION OF DIRECTOR: ILENE S. GORDON Mgmt For For 1I. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Mgmt For For 1J. ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1K. ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1L. ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 2. RATIFICATION OF APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS INDEPENDENT AUDITORS FOR 2017 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS (SAY-ON-PAY) 4. ADVISORY VOTE ON FREQUENCY OF HOLDING VOTES Mgmt 1 Year For ON SAY-ON-PAY 5. STOCKHOLDER PROPOSAL REQUESTING THAT THE Shr Against For CORPORATION ADOPT THE HOLY LAND PRINCIPLES MORGAN STANLEY Agenda Number: 934579458 Security: 617446448 Meeting Type: Annual Meeting Date: 22-May-2017 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt For For 1B. ELECTION OF DIRECTOR: ALISTAIR DARLING Mgmt For For 1C. ELECTION OF DIRECTOR: THOMAS H. GLOCER Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT H. HERZ Mgmt For For 1F. ELECTION OF DIRECTOR: NOBUYUKI HIRANO Mgmt For For 1G. ELECTION OF DIRECTOR: KLAUS KLEINFELD Mgmt For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Mgmt For For 1I. ELECTION OF DIRECTOR: DENNIS M. NALLY Mgmt For For 1J. ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1K. ELECTION OF DIRECTOR: JAMES W. OWENS Mgmt For For 1L. ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Mgmt For For 1M. ELECTION OF DIRECTOR: PERRY M. TRAQUINA Mgmt For For 1N. ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. Mgmt For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITOR 3. TO APPROVE THE COMPENSATION OF EXECUTIVES Mgmt For For AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY VOTE) 4. TO VOTE ON THE FREQUENCY OF HOLDING A Mgmt 1 Year For NONBINDING ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY VOTE) 5. TO APPROVE THE AMENDED AND RESTATED EQUITY Mgmt For For INCENTIVE COMPENSATION PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES AND TO EXTEND THE TERM 6. TO APPROVE THE AMENDED AND RESTATED Mgmt For For DIRECTORS' EQUITY CAPITAL ACCUMULATION PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES 7. SHAREHOLDER PROPOSAL REGARDING A CHANGE IN Shr Against For THE TREATMENT OF ABSTENTIONS FOR PURPOSES OF VOTE-COUNTING 8. SHAREHOLDER PROPOSAL REGARDING A POLICY TO Shr Against For PROHIBIT VESTING OF DEFERRED EQUITY AWARDS FOR SENIOR EXECUTIVES WHO RESIGN TO ENTER GOVERNMENT SERVICE NEWFIELD EXPLORATION COMPANY Agenda Number: 934568912 Security: 651290108 Meeting Type: Annual Meeting Date: 16-May-2017 Ticker: NFX ISIN: US6512901082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LEE K. BOOTHBY Mgmt For For 1B. ELECTION OF DIRECTOR: PAMELA J. GARDNER Mgmt For For 1C. ELECTION OF DIRECTOR: STEVEN W. NANCE Mgmt For For 1D. ELECTION OF DIRECTOR: ROGER B. PLANK Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS G. RICKS Mgmt For For 1F. ELECTION OF DIRECTOR: JUANITA M. ROMANS Mgmt For For 1G. ELECTION OF DIRECTOR: JOHN W. SCHANCK Mgmt For For 1H. ELECTION OF DIRECTOR: J. TERRY STRANGE Mgmt For For 1I. ELECTION OF DIRECTOR: J. KENT WELLS Mgmt For For 2. NON-BINDING ADVISORY VOTE TO APPROVE NAMED Mgmt For For EXECUTIVE OFFICER COMPENSATION. 3. NON-BINDING ADVISORY VOTE TO APPROVE Mgmt 1 Year For FREQUENCY OF FUTURE "SAY- ON-PAY" VOTES. 4. RATIFICATION OF APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR FISCAL 2017. 5. APPROVAL OF THE NEWFIELD EXPLORATION Mgmt For For COMPANY 2 6. APPROVAL OF MATERIAL TERMS OF THE 2017 Mgmt For For OMNIBUS INCENTIVE PLAN TO COMPLY WITH THE STOCKHOLDER APPROVAL REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. 7. APPROVAL OF THE NEWFIELD EXPLORATION Mgmt For For COMPANY AMENDED AND RESTATED 2010 EMPLOYEE STOCK PURCHASE PLAN. NUCOR CORPORATION Agenda Number: 934556828 Security: 670346105 Meeting Type: Annual Meeting Date: 11-May-2017 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR PATRICK J. DEMPSEY Mgmt For For JOHN J. FERRIOLA Mgmt For For GREGORY J. HAYES Mgmt For For VICTORIA F. HAYNES PH.D Mgmt For For BERNARD L. KASRIEL Mgmt For For CHRISTOPHER J. KEARNEY Mgmt For For LAURETTE T. KOELLNER Mgmt For For JOHN H. WALKER Mgmt For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP Mgmt For For AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017 3. APPROVAL, ON AN ADVISORY BASIS, OF NUCOR'S Mgmt For For NAMED EXECUTIVE OFFICER COMPENSATION IN 2016 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year Against ADVISORY VOTES ON NUCOR'S NAMED EXECUTIVE OFFICER COMPENSATION 5. STOCKHOLDER PROPOSAL REGARDING NUCOR'S Shr Against For LOBBYING AND CORPORATE SPENDING ON POLITICAL CONTRIBUTIONS 6. STOCKHOLDER PROPOSAL REGARDING GREENHOUSE Shr Against For GAS (GHG) EMISSIONS PARKER DRILLING COMPANY Agenda Number: 934561792 Security: 701081101 Meeting Type: Annual Meeting Date: 09-May-2017 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: ROBERT L. PARKER, JR. Mgmt For For 1.2 ELECTION OF DIRECTOR: GARY G. RICH Mgmt For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE Mgmt For For COMPENSATION. 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE Mgmt For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 4. TO VOTE, ON A NON-BINDING ADVISORY BASIS, Mgmt 1 Year For ON WHETHER STOCKHOLDERS SHOULD VOTE, ON A NON-BINDING ADVISORY BASIS, ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS EVERY ONE, TWO, OR THREE YEARS. PARKER-HANNIFIN CORPORATION Agenda Number: 934486348 Security: 701094104 Meeting Type: Annual Meeting Date: 26-Oct-2016 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LEE C. BANKS Mgmt For For 1B. ELECTION OF DIRECTOR: ROBERT G. BOHN Mgmt For For 1C. ELECTION OF DIRECTOR: LINDA S. HARTY Mgmt For For 1D. ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Mgmt For For 1E. ELECTION OF DIRECTOR: KEVIN A. LOBO Mgmt For For 1F. ELECTION OF DIRECTOR: KLAUS-PETER MULLER Mgmt For For 1G. ELECTION OF DIRECTOR: CANDY M. OBOURN Mgmt For For 1H. ELECTION OF DIRECTOR: JOSEPH SCAMINACE Mgmt For For 1I. ELECTION OF DIRECTOR: WOLFGANG R. SCHMITT Mgmt For For 1J. ELECTION OF DIRECTOR: AKE SVENSSON Mgmt For For 1K. ELECTION OF DIRECTOR: JAMES R. VERRIER Mgmt For For 1L. ELECTION OF DIRECTOR: JAMES L. WAINSCOTT Mgmt For For 1M. ELECTION OF DIRECTOR: THOMAS L. WILLIAMS Mgmt For For 2. APPROVAL TO AMEND OUR CODE OF REGULATIONS Mgmt For For TO ESTABLISH PROCEDURES FOR ADVANCE NOTICE OF DIRECTOR NOMINATIONS AND OTHER BUSINESS AT SHAREHOLDER MEETINGS. 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2017. 4. APPROVAL OF, ON A NON-BINDING, ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 5. APPROVAL OF THE PARKER-HANNIFIN CORPORATION Mgmt For For 2 QUALCOMM INCORPORATED Agenda Number: 934522435 Security: 747525103 Meeting Type: Annual Meeting Date: 07-Mar-2017 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For 1B. ELECTION OF DIRECTOR: JEFFREY W. HENDERSON Mgmt For For 1C. ELECTION OF DIRECTOR: THOMAS W. HORTON Mgmt For For 1D. ELECTION OF DIRECTOR: PAUL E. JACOBS Mgmt For For 1E. ELECTION OF DIRECTOR: ANN M. LIVERMORE Mgmt For For 1F. ELECTION OF DIRECTOR: HARISH MANWANI Mgmt For For 1G. ELECTION OF DIRECTOR: MARK D. MCLAUGHLIN Mgmt For For 1H. ELECTION OF DIRECTOR: STEVE MOLLENKOPF Mgmt For For 1I. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Mgmt For For 1J. ELECTION OF DIRECTOR: FRANCISCO ROS Mgmt For For 1K. ELECTION OF DIRECTOR: ANTHONY J. Mgmt For For VINCIQUERRA 2. RATIFICATION OF THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 24, 2017. 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR Mgmt For For EXECUTIVE COMPENSATION. 4. STOCKHOLDER PROPOSAL TO AMEND THE PROXY Shr For Against ACCESS PROVISION OF OUR AMENDED AND RESTATED BYLAWS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. RYDER SYSTEM, INC. Agenda Number: 934550080 Security: 783549108 Meeting Type: Annual Meeting Date: 05-May-2017 Ticker: R ISIN: US7835491082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ROBERT J. ECK Mgmt For For 1B. ELECTION OF DIRECTOR: L. PATRICK HASSEY Mgmt For For 1C. ELECTION OF DIRECTOR: MICHAEL F. HILTON Mgmt For For 1D. ELECTION OF DIRECTOR: TAMARA L. LUNDGREN Mgmt For For 1E. ELECTION OF DIRECTOR: ABBIE J. SMITH Mgmt For For 1F. ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Mgmt For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP Mgmt For For AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 3. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt 1 Year For FREQUENCY OF THE SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 5. A SHAREHOLDER PROPOSAL TO PERMIT Shr Against For SHAREHOLDER ACTION BY WRITTEN CONSENT. SANMINA CORPORATION Agenda Number: 934524047 Security: 801056102 Meeting Type: Annual Meeting Date: 06-Mar-2017 Ticker: SANM ISIN: US8010561020 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: MICHAEL J. CLARKE Mgmt For For 1B. ELECTION OF DIRECTOR: EUGENE A. DELANEY Mgmt For For 1C. ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1D. ELECTION OF DIRECTOR: RITA S. LANE Mgmt For For 1E. ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1F. ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1G. ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1H. ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1I. ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 2. TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS SANMINA CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2017. 3. TO APPROVE THE RESERVATION OF 1,800,000 Mgmt For For SHARES OF COMMON STOCK FOR ISSUANCE UNDER THE 2 CORPORATION. 4. TO APPROVE, ON AN ADVISORY (NON BINDING) Mgmt For For BASIS, THE COMPENSATION OF SANMINA CORPORATION'S NAMED EXECUTIVE OFFICERS. STATE STREET CORPORATION Agenda Number: 934574193 Security: 857477103 Meeting Type: Annual Meeting Date: 17-May-2017 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1C. ELECTION OF DIRECTOR: L. DUGLE Mgmt For For 1D. ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1E. ELECTION OF DIRECTOR: W. FREDA Mgmt For For 1F. ELECTION OF DIRECTOR: L. HILL Mgmt For For 1G. ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1H. ELECTION OF DIRECTOR: S. O'SULLIVAN Mgmt For For 1I. ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1J. ELECTION OF DIRECTOR: G. SUMME Mgmt For For 2. TO APPROVE AN ADVISORY PROPOSAL ON Mgmt For For EXECUTIVE COMPENSATION. 3. TO RECOMMEND, BY ADVISORY PROPOSAL, THE Mgmt 1 Year For FREQUENCY OF ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION. 4. TO APPROVE THE 2 Mgmt For For 5. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. THE CHARLES SCHWAB CORPORATION Agenda Number: 934563873 Security: 808513105 Meeting Type: Annual Meeting Date: 16-May-2017 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: WILLIAM S. HARAF Mgmt For For 1B. ELECTION OF DIRECTOR: FRANK C. HERRINGER Mgmt For For 1C. ELECTION OF DIRECTOR: STEPHEN T. MCLIN Mgmt For For 1D. ELECTION OF DIRECTOR: ROGER O. WALTHER Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT N. WILSON Mgmt For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITORS 3. FREQUENCY OF ADVISORY VOTE ON NAMED Mgmt 1 Year For EXECUTIVE OFFICER COMPENSATION 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION 5. STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE Shr Against For OF LOBBYING POLICY, PROCEDURES AND OVERSIGHT; LOBBYING EXPENDITURES; AND PARTICIPATION IN ORGANIZATIONS ENGAGED IN LOBBYING 6. STOCKHOLDER PROPOSAL REQUESTING ANNUAL Shr Against For DISCLOSURE OF EEO-1 DATA 7. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For A PROXY ACCESS BYLAW FOR DIRECTOR NOMINATIONS BY STOCKHOLDERS 8. STOCKHOLDER PROPOSAL REQUESTING MAJORITY Shr Against For VOTE TABULATION FOR ALL NON-BINDING MATTERS PRESENTED BY STOCKHOLDERS THE MOSAIC COMPANY Agenda Number: 934569712 Security: 61945C103 Meeting Type: Annual Meeting Date: 18-May-2017 Ticker: MOS ISIN: US61945C1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Mgmt For For 1B. ELECTION OF DIRECTOR: GREGORY L. EBEL Mgmt For For 1C. ELECTION OF DIRECTOR: TIMOTHY S. GITZEL Mgmt For For 1D. ELECTION OF DIRECTOR: DENISE C. JOHNSON Mgmt For For 1E. ELECTION OF DIRECTOR: EMERY N. KOENIG Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Mgmt For For 1G. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Mgmt For For 1H. ELECTION OF DIRECTOR: JAMES ("JOC") C. Mgmt For For O'ROURKE 1I. ELECTION OF DIRECTOR: JAMES L. POPOWICH Mgmt For For 1J. ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For 1K. ELECTION OF DIRECTOR: STEVEN M. SEIBERT Mgmt For For 1L. ELECTION OF DIRECTOR: KELVIN R. WESTBROOK Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017 3. AN ADVISORY VOTE TO APPROVE THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT 4. AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. THE WALT DISNEY COMPANY Agenda Number: 934523437 Security: 254687106 Meeting Type: Annual Meeting Date: 08-Mar-2017 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Mgmt Against Against 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1E. ELECTION OF DIRECTOR: MARIA ELENA Mgmt For For LAGOMASINO 1F. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1G. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1I. ELECTION OF DIRECTOR: MARK G. PARKER Mgmt For For 1J. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Mgmt Against Against 1K. ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 2. TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2017. 3. TO APPROVE THE ADVISORY RESOLUTION ON Mgmt For For EXECUTIVE COMPENSATION. 4. TO APPROVE HOLDING AN ADVISORY VOTE ON Mgmt 1 Year For EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. 5. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For REQUESTING AN ANNUAL REPORT DISCLOSING INFORMATION REGARDING THE COMPANY'S LOBBYING POLICIES AND ACTIVITIES. 6. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For REQUESTING THE BOARD TO AMEND THE COMPANY'S BYLAWS RELATING TO PROXY ACCESS TO INCREASE THE NUMBER OF PERMITTED NOMINEES, REMOVE THE LIMIT ON AGGREGATING SHARES TO MEET THE SHAREHOLDING REQUIREMENT, AND REMOVE THE LIMITATION ON RENOMINATION OF PERSONS BASED ON VOTES IN A PRIOR ELECTION. UNDER ARMOUR, INC. Agenda Number: 934590868 Security: 904311107 Meeting Type: Annual Meeting Date: 31-May-2017 Ticker: UAA ISIN: US9043111072 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR KEVIN A. PLANK Mgmt For For GEORGE W. BODENHEIMER Mgmt For For DOUGLAS E. COLTHARP Mgmt For For ANTHONY W. DEERING Mgmt For For JERRI L. DEVARD Mgmt For For KAREN W. KATZ Mgmt For For A.B. KRONGARD Mgmt For For WILLIAM R. MCDERMOTT Mgmt For For ERIC T. OLSON Mgmt For For HARVEY L. SANDERS Mgmt For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, Mgmt For For THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. 3. TO RECOMMEND, BY NON-BINDING VOTE, THE Mgmt 1 Year For FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM. VERSUM MATERIALS, INC. Agenda Number: 934526229 Security: 92532W103 Meeting Type: Annual Meeting Date: 21-Mar-2017 Ticker: VSM ISIN: US92532W1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR SEIFI GHASEMI Mgmt For For GUILLERMO NOVO Mgmt For For JACQUES CROISETIERE Mgmt For For DR. YI HYON PAIK Mgmt For For THOMAS J. RIORDAN Mgmt For For SUSAN C. SCHNABEL Mgmt For For ALEJANDRO D. WOLFF Mgmt For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2017. 3. APPROVE, BY NON-BINDING ADVISORY VOTE, THE Mgmt For For COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS (SAY-ON-PAY). 4. RECOMMEND, BY NON-BINDING ADVISORY VOTE, Mgmt 1 Year For WHETHER A NON-BINDING STOCKHOLDER VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS (SAY-ON-FREQUENCY). VIACOM INC. Agenda Number: 934516444 Security: 92553P102 Meeting Type: Annual Meeting Date: 06-Feb-2017 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT M. BAKISH Mgmt For For C. FALCONE SORRELL Mgmt For For KENNETH B. LERER Mgmt For For THOMAS J. MAY Mgmt For For JUDITH A. MCHALE Mgmt For For RONALD L. NELSON Mgmt For For DEBORAH NORVILLE Mgmt For For CHARLES E. PHILLIPS, JR Mgmt For For SHARI REDSTONE Mgmt For For NICOLE SELIGMAN Mgmt For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF Mgmt For For OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT UNDER "EXECUTIVE COMPENSATION." 3. ADVISORY APPROVAL OF THE FREQUENCY OF THE Mgmt 1 Year Against STOCKHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. THE APPROVAL OF THE VIACOM INC. SENIOR Mgmt For For EXECUTIVE SHORT-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED EFFECTIVE DECEMBER 12, 2016. 5. THE RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR OF VIACOM INC. FOR FISCAL YEAR 2017. WILLIAMS-SONOMA, INC. Agenda Number: 934593523 Security: 969904101 Meeting Type: Annual Meeting Date: 31-May-2017 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: LAURA J. ALBER Mgmt For For 1.2 ELECTION OF DIRECTOR: ADRIAN D.P. BELLAMY Mgmt For For 1.3 ELECTION OF DIRECTOR: ROSE MARIE BRAVO Mgmt For For 1.4 ELECTION OF DIRECTOR: ANTHONY A. GREENER Mgmt For For 1.5 ELECTION OF DIRECTOR: GRACE PUMA Mgmt For For 1.6 ELECTION OF DIRECTOR: CHRISTIANA SMITH SHI Mgmt For For 1.7 ELECTION OF DIRECTOR: SABRINA SIMMONS Mgmt For For 1.8 ELECTION OF DIRECTOR: JERRY D. STRITZKE Mgmt For For 1.9 ELECTION OF DIRECTOR: FRITS D. VAN Mgmt For For PAASSCHEN 2. AN ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION 3. AN ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year For HOLDING AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION 4. RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 5. THE AMENDMENT AND RESTATEMENT OF THE Mgmt For For COMPANY'S BYLAWS TO PROVIDE FOR PROXY ACCESS 6. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Shr Against For WYNN RESORTS, LIMITED Agenda Number: 934538731 Security: 983134107 Meeting Type: Annual Meeting Date: 21-Apr-2017 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. MILLER Mgmt No vote CLARK T. RANDT, JR. Mgmt No vote D. BOONE WAYSON Mgmt No vote 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt No vote LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt No vote BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. 4. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt No vote BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 5. TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING Shr No vote A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. PERMANENT PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 934524934 Security: 00846U101 Meeting Type: Annual Meeting Date: 15-Mar-2017 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: HEIDI KUNZ Mgmt For For 1.2 ELECTION OF DIRECTOR: SUE H. RATAJ Mgmt For For 1.3 ELECTION OF DIRECTOR: GEORGE A. SCANGOS, Mgmt For For PHD 2. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3. AN ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 934513424 Security: 009158106 Meeting Type: Annual Meeting Date: 26-Jan-2017 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SUSAN K. CARTER Mgmt For For 1B ELECTION OF DIRECTOR: CHARLES I. COGUT Mgmt For For 1C ELECTION OF DIRECTOR: SEIFI GHASEMI Mgmt For For 1D ELECTION OF DIRECTOR: CHADWICK C. DEATON Mgmt For For 1E ELECTION OF DIRECTOR: DAVID H. Y. HO Mgmt For For 1F ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 1G ELECTION OF DIRECTOR: EDWARD L. MONSER Mgmt For For 1H ELECTION OF DIRECTOR: MATTHEW H. PAULL Mgmt For For 2 ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. 3 FREQUENCY OF ADVISORY VOTES ON EXECUTIVE Mgmt 1 Year For OFFICER COMPENSATION. 4 RATIFY THE APPOINTMENT OF KPMG LLP AS THE Mgmt For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2017. ALEXANDER & BALDWIN, INC. Agenda Number: 934537260 Security: 014491104 Meeting Type: Annual Meeting Date: 25-Apr-2017 Ticker: ALEX ISIN: US0144911049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR W. ALLEN DOANE Mgmt For For DAVID C. HULIHEE Mgmt For For STANLEY M. KURIYAMA Mgmt For For 2. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION Mgmt For For RELATING TO EXECUTIVE COMPENSATION 3. PROPOSAL TO RATIFY THE APPOINTMENT OF Mgmt For For DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION AMGEN INC. Agenda Number: 934569039 Security: 031162100 Meeting Type: Annual Meeting Date: 19-May-2017 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Mgmt For For 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE Mgmt For For CARBONNEL 1D. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Mgmt For For 1E. ELECTION OF DIRECTOR: MR. GREG C. GARLAND Mgmt For For 1F. ELECTION OF DIRECTOR: MR. FRED HASSAN Mgmt For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. Mgmt For For HENDERSON 1H. ELECTION OF DIRECTOR: MR. FRANK C. Mgmt For For HERRINGER 1I. ELECTION OF DIRECTOR: MR. CHARLES M. Mgmt For For HOLLEY, JR. 1J. ELECTION OF DIRECTOR: DR. TYLER JACKS Mgmt For For 1K. ELECTION OF DIRECTOR: MS. ELLEN J. KULLMAN Mgmt For For 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Mgmt For For 1M. ELECTION OF DIRECTOR: DR. R. SANDERS Mgmt For For WILLIAMS 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For STOCKHOLDER VOTES TO APPROVE EXECUTIVE COMPENSATION. 5. STOCKHOLDER PROPOSAL TO ADOPT MAJORITY Shr Against For VOTES CAST STANDARD FOR MATTERS PRESENTED BY STOCKHOLDERS. APACHE CORPORATION Agenda Number: 934551006 Security: 037411105 Meeting Type: Annual Meeting Date: 11-May-2017 Ticker: APA ISIN: US0374111054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. ELECTION OF DIRECTOR: ANNELL R. BAY Mgmt For For 2. ELECTION OF DIRECTOR: JOHN J. CHRISTMANN IV Mgmt For For 3. ELECTION OF DIRECTOR: CHANSOO JOUNG Mgmt For For 4. ELECTION OF DIRECTOR: WILLIAM C. MONTGOMERY Mgmt For For 5. ELECTION OF DIRECTOR: AMY H. NELSON Mgmt For For 6. ELECTION OF DIRECTOR: DANIEL W. RABUN Mgmt For For 7. ELECTION OF DIRECTOR: PETER A. RAGAUSS Mgmt For For 8. RATIFICATION OF ERNST & YOUNG LLP AS Mgmt For For APACHE'S INDEPENDENT AUDITORS. 9. ADVISORY VOTE TO APPROVE COMPENSATION OF Mgmt For For APACHE'S NAMED EXECUTIVE OFFICERS. 10. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt 1 Year For TO APPROVE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS. AUTODESK, INC. Agenda Number: 934613022 Security: 052769106 Meeting Type: Annual Meeting Date: 14-Jun-2017 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: JEFF CLARKE Mgmt For For 1D. ELECTION OF DIRECTOR: SCOTT FERGUSON Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1F. ELECTION OF DIRECTOR: RICK HILL Mgmt For For 1G. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1H. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1I. ELECTION OF DIRECTOR: BETSY RAFAEL Mgmt For For 1J. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2018. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. 4. APPROVE THE FREQUENCY WITH WHICH Mgmt 1 Year For STOCKHOLDERS ARE PROVIDED AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. 5. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE AUTODESK, INC. 1 STOCK PURCHASE PLAN. 6. APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE AUTODESK, INC. 2 TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN BY 12.2 MILLION SHARES AND RE-APPROVE PERFORMANCE GOALS. AVALONBAY COMMUNITIES, INC. Agenda Number: 934584106 Security: 053484101 Meeting Type: Annual Meeting Date: 18-May-2017 Ticker: AVB ISIN: US0534841012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: GLYN F. AEPPEL Mgmt For For 1B. ELECTION OF DIRECTOR: TERRY S. BROWN Mgmt For For 1C. ELECTION OF DIRECTOR: ALAN B. BUCKELEW Mgmt For For 1D. ELECTION OF DIRECTOR: RONALD L. HAVNER, JR. Mgmt For For 1E. ELECTION OF DIRECTOR: RICHARD J. LIEB Mgmt For For 1F. ELECTION OF DIRECTOR: TIMOTHY J. NAUGHTON Mgmt For For 1G. ELECTION OF DIRECTOR: PETER S. RUMMELL Mgmt For For 1H. ELECTION OF DIRECTOR: H. JAY SARLES Mgmt For For 1I. ELECTION OF DIRECTOR: SUSAN SWANEZY Mgmt For For 1J. ELECTION OF DIRECTOR: W. EDWARD WALTER Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2017. 3. TO APPROVE THE COMPANY'S SECOND AMENDED AND Mgmt For For RESTATED 2 4. TO ADOPT A RESOLUTION APPROVING, ON A Mgmt For For NON-BINDING ADVISORY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) 5. TO CAST A NON-BINDING ADVISORY VOTE AS TO Mgmt 1 Year For FREQUENCY OF FUTURE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) BAKER HUGHES INCORPORATED Agenda Number: 934542893 Security: 057224107 Meeting Type: Annual Meeting Date: 27-Apr-2017 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For 1B. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Mgmt For For 1D. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Mgmt For For 1E. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Mgmt For For 1F. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Mgmt For For 1G. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Mgmt For For 1H. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Mgmt For For 1I. ELECTION OF DIRECTOR: JAMES A. LASH Mgmt For For 1J. ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For 1K. ELECTION OF DIRECTOR: JAMES W. STEWART Mgmt For For 1L. ELECTION OF DIRECTOR: CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. AN ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For HOLDING OF AN ADVISORY VOTE ON THE EXECUTIVE COMPENSATION. 4. THE RATIFICATION OF DELOITTE & TOUCHE LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2017. 5. A STOCKHOLDER PROPOSAL REGARDING A MAJORITY Shr Against For VOTE STANDARD FOR ALL NON-BINDING STOCKHOLDER PROPOSALS. BAKER HUGHES INCORPORATED Agenda Number: 934641451 Security: 057224107 Meeting Type: Special Meeting Date: 30-Jun-2017 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. A PROPOSAL TO ADOPT THE TRANSACTION Mgmt For For AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 30, 2016, AS AMENDED BY THE AMENDMENT TO TRANSACTION AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 27, 2017, AMONG GENERAL ELECTRIC COMPANY, BAKER HUGHES INCORPORATED ("BAKER HUGHES") AND CERTAIN SUBSIDIARIES OF BAKER HUGHES (THE "TRANSACTION AGREEMENT") AND THEREBY APPROVE THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING THE MERGERS (AS DEFINED THEREIN) (THE "TRANSACTIONS"). 2. A PROPOSAL TO ADJOURN BAKER HUGHES' SPECIAL Mgmt For For MEETING IF BAKER HUGHES DETERMINES IT IS NECESSARY OR ADVISABLE TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE TRANSACTION AGREEMENT. 3. A PROPOSAL TO APPROVE, ON A NON-BINDING, Mgmt For For ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE TO BAKER HUGHES' NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE TRANSACTIONS. 4. A PROPOSAL TO APPROVE AND ADOPT THE BEAR Mgmt For For NEWCO, INC. 2017 LONG-TERM INCENTIVE PLAN. 5. A PROPOSAL TO APPROVE THE MATERIAL TERMS OF Mgmt For For THE EXECUTIVE OFFICER PERFORMANCE GOALS. BHP BILLITON LIMITED Agenda Number: 934485978 Security: 088606108 Meeting Type: Annual Meeting Date: 17-Nov-2016 Ticker: BHP ISIN: US0886061086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO RECEIVE THE 2 Mgmt For For AND REPORTS FOR BHP BILLITON 2. TO REAPPOINT KPMG LLP AS THE AUDITOR OF BHP Mgmt For For BILLITON PLC 3. TO AUTHORISE THE RISK AND AUDIT COMMITTEE Mgmt For For TO AGREE THE REMUNERATION OF THE AUDITOR OF BHP BILLITON PLC 4. TO RENEW THE GENERAL AUTHORITY TO ISSUE Mgmt For For SHARES IN BHP BILLITON PLC 5. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN Mgmt For For BHP BILLITON PLC FOR CASH 6. TO APPROVE THE REPURCHASE OF SHARES IN BHP Mgmt For For BILLITON PLC 7. TO APPROVE THE 2 Mgmt For For OTHER THAN THE PART CONTAINING THE DIRECTORS' REMUNERATION POLICY 8. TO APPROVE THE 2 Mgmt For For 9. TO APPROVE THE GRANT TO THE EXECUTIVE Mgmt For For DIRECTOR 10. TO ELECT KEN MACKENZIE AS A DIRECTOR OF BHP Mgmt For For BILLITON 11. TO RE-ELECT MALCOLM BRINDED AS A DIRECTOR Mgmt For For OF BHP BILLITON 12. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR Mgmt For For OF BHP BILLITON 13. TO RE-ELECT PAT DAVIES AS A DIRECTOR OF BHP Mgmt For For BILLITON 14. TO RE-ELECT ANITA FREW AS A DIRECTOR OF BHP Mgmt For For BILLITON 15. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF Mgmt For For BHP BILLITON 16. TO RE-ELECT ANDREW MACKENZIE AS A DIRECTOR Mgmt For For OF BHP BILLITON 17. TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR Mgmt For For OF BHP BILLITON 18. TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF Mgmt For For BHP BILLITON 19. TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF Mgmt For For BHP BILLITON 20. TO RE-ELECT JAC NASSER AS A DIRECTOR OF BHP Mgmt For For BILLITON BOSTON PROPERTIES, INC. Agenda Number: 934586578 Security: 101121101 Meeting Type: Annual Meeting Date: 23-May-2017 Ticker: BXP ISIN: US1011211018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: BRUCE W. DUNCAN Mgmt For For 1B. ELECTION OF DIRECTOR: KAREN E. DYKSTRA Mgmt For For 1C. ELECTION OF DIRECTOR: CAROL B. EINIGER Mgmt For For 1D. ELECTION OF DIRECTOR: JACOB A. FRENKEL Mgmt For For 1E. ELECTION OF DIRECTOR: JOEL I. KLEIN Mgmt For For 1F. ELECTION OF DIRECTOR: DOUGLAS T. LINDE Mgmt For For 1G. ELECTION OF DIRECTOR: MATTHEW J. LUSTIG Mgmt For For 1H. ELECTION OF DIRECTOR: ALAN J. PATRICOF Mgmt For For 1I. ELECTION OF DIRECTOR: OWEN D. THOMAS Mgmt For For 1J. ELECTION OF DIRECTOR: MARTIN TURCHIN Mgmt For For 1K. ELECTION OF DIRECTOR: DAVID A. TWARDOCK Mgmt For For 2. TO APPROVE, BY NON-BINDING, ADVISORY Mgmt For For RESOLUTION, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION 3. TO APPROVE, BY NON-BINDING, ADVISORY VOTE, Mgmt 1 Year For THE FREQUENCY OF HOLDING THE ADVISORY VOTE ON THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. 4. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). BP P.L.C. Agenda Number: 934594917 Security: 055622104 Meeting Type: Annual Meeting Date: 17-May-2017 Ticker: BP ISIN: US0556221044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND Mgmt For For ACCOUNTS. 2. TO APPROVE THE DIRECTORS' REMUNERATION Mgmt For For REPORT. 3. TO APPROVE THE DIRECTORS' REMUNERATION Mgmt For For POLICY. 4. TO RE-ELECT MR R W DUDLEY AS A DIRECTOR. Mgmt For For 5. TO RE-ELECT DR B GILVARY AS A DIRECTOR. Mgmt For For 6. TO ELECT MR N S ANDERSEN AS A DIRECTOR. Mgmt For For 7. TO RE-ELECT MR P M ANDERSON AS A DIRECTOR. Mgmt For For 8. TO RE-ELECT MR A BOECKMANN AS A DIRECTOR. Mgmt For For 9. TO RE-ELECT ADMIRAL F L BOWMAN AS A Mgmt For For DIRECTOR. 10. TO RE-ELECT MR I E L DAVIS AS A DIRECTOR. Mgmt For For 11. TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A Mgmt For For DIRECTOR. 12. TO ELECT MS M B MEYER AS A DIRECTOR. Mgmt For For 13. TO RE-ELECT MR B R NELSON AS A DIRECTOR. Mgmt For For 14. TO RE-ELECT MRS P R REYNOLDS AS A DIRECTOR. Mgmt For For 15. TO RE-ELECT SIR JOHN SAWERS AS A DIRECTOR. Mgmt For For 16. TO RE-ELECT MR C-H SVANBERG AS A DIRECTOR. Mgmt For For 17. TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS Mgmt For For AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. 18. TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL Mgmt For For DONATIONS AND INCUR POLITICAL EXPENDITURE. 19. TO GIVE LIMITED AUTHORITY TO ALLOT SHARES Mgmt For For UP TO A SPECIFIED AMOUNT. 20. SPECIAL RESOLUTION: TO GIVE AUTHORITY TO Mgmt For For ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. 21. SPECIAL RESOLUTION: TO GIVE ADDITIONAL Mgmt For For AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. 22. SPECIAL RESOLUTION: TO GIVE LIMITED Mgmt For For AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. 23. SPECIAL RESOLUTION: TO AUTHORIZE THE Mgmt For For CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. CALATLANTIC GROUP, INC. Agenda Number: 934553202 Security: 128195104 Meeting Type: Annual Meeting Date: 10-May-2017 Ticker: CAA ISIN: US1281951046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BRUCE A. CHOATE Mgmt For For DOUGLAS C. JACOBS Mgmt For For WILLIAM L. JEWS Mgmt For For DAVID J. MATLIN Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For PETER SCHOELS Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For SCOTT D. STOWELL Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS (COMMONLY REFERRED TO AS "SAY ON PAY"). CAMECO CORPORATION Agenda Number: 934566336 Security: 13321L108 Meeting Type: Annual Meeting Date: 11-May-2017 Ticker: CCJ ISIN: CA13321L1085 Prop.# Proposal Proposal Proposal Vote For/Against Type Management A DIRECTOR IAN BRUCE Mgmt For For DANIEL CAMUS Mgmt For For JOHN CLAPPISON Mgmt For For DONALD DERANGER Mgmt For For CATHERINE GIGNAC Mgmt For For TIM GITZEL Mgmt For For JIM GOWANS Mgmt For For KATHRYN JACKSON Mgmt For For DON KAYNE Mgmt For For ANNE MCLELLAN Mgmt For For NEIL MCMILLAN Mgmt For For B APPOINT KPMG LLP AS AUDITORS Mgmt For For C BE IT RESOLVED THAT, ON AN ADVISORY BASIS Mgmt For For AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS FOR EXECUTIVE COMPENSATION, THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN CAMECO'S MANAGEMENT PROXY CIRCULAR DELIVERED IN ADVANCE OF THE 2017 ANNUAL MEETING OF SHAREHOLDERS. D YOU DECLARE THAT THE SHARES REPRESENTED BY Mgmt Abstain Against THIS VOTING INSTRUCTION FORM ARE HELD, BENEFICIALLY OWNED OR CONTROLLED, EITHER DIRECTLY OR INDIRECTLY, BY A RESIDENT OF CANADA AS DEFINED BELOW. IF THE SHARES ARE HELD IN THE NAMES OF TWO OR MORE PEOPLE, YOU DECLARE THAT ALL OF THESE PEOPLE ARE RESIDENTS OF CANADA. NOTE: "FOR" YES, "ABSTAIN" NO "AGAINST" WILL BE TREATED AS NOT MARKED CANADIAN NATURAL RESOURCES LIMITED Agenda Number: 934566704 Security: 136385101 Meeting Type: Annual Meeting Date: 04-May-2017 Ticker: CNQ ISIN: CA1363851017 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR CATHERINE M. BEST Mgmt For For N. MURRAY EDWARDS Mgmt For For TIMOTHY W. FAITHFULL Mgmt For For HON. GARY A. FILMON Mgmt For For CHRISTOPHER L. FONG Mgmt For For AMB. GORDON D. GIFFIN Mgmt For For WILFRED A. GOBERT Mgmt For For STEVE W. LAUT Mgmt For For HON. FRANK J. MCKENNA Mgmt For For DAVID A. TUER Mgmt For For ANNETTE M. VERSCHUREN Mgmt For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. 03 ON AN ADVISORY BASIS, ACCEPTING THE Mgmt For For CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS SET FORTH IN THE ACCOMPANYING INFORMATION CIRCULAR. CBS CORPORATION Agenda Number: 934579559 Security: 124857103 Meeting Type: Annual Meeting Date: 19-May-2017 Ticker: CBSA ISIN: US1248571036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DAVID R. ANDELMAN Mgmt For For 1B. ELECTION OF DIRECTOR: JOSEPH A. CALIFANO, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: WILLIAM S. COHEN Mgmt For For 1D. ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Mgmt For For 1E. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For 1F. ELECTION OF DIRECTOR: LEONARD GOLDBERG Mgmt For For 1G. ELECTION OF DIRECTOR: BRUCE S. GORDON Mgmt For For 1H. ELECTION OF DIRECTOR: LINDA M. GRIEGO Mgmt For For 1I. ELECTION OF DIRECTOR: ARNOLD KOPELSON Mgmt For For 1J. ELECTION OF DIRECTOR: MARTHA L. MINOW Mgmt For For 1K. ELECTION OF DIRECTOR: LESLIE MOONVES Mgmt For For 1L. ELECTION OF DIRECTOR: DOUG MORRIS Mgmt For For 1M. ELECTION OF DIRECTOR: SHARI REDSTONE Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2017. 3. ADVISORY VOTE TO APPROVE THE COMPANY'S Mgmt For For NAMED EXECUTIVE OFFICER COMPENSATION. 4. ADVISORY VOTE ON THE FREQUENCY OF HOLDING Mgmt 1 Year Against AN ADVISORY VOTE ON THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. CELGENE CORPORATION Agenda Number: 934609023 Security: 151020104 Meeting Type: Annual Meeting Date: 14-Jun-2017 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. HUGIN Mgmt For For MARK J. ALLES Mgmt For For RICHARD W BARKER D PHIL Mgmt For For MICHAEL W. BONNEY Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For MICHAEL A. FRIEDMAN, MD Mgmt For For JULIA A. HALLER, M.D. Mgmt For For GILLA S. KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF Mgmt For For THE COMPANY'S STOCK INCENTIVE PLAN. 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5. TO RECOMMEND, BY NON-BINDING VOTE, THE Mgmt 1 Year For FREQUENCY OF EXECUTIVE COMPENSATION VOTES. 6. STOCKHOLDER PROPOSAL TO REQUEST A BY-LAW Shr Against For PROVISION LIMITING MANAGEMENT'S ACCESS TO VOTE TALLIES PRIOR TO THE ANNUAL MEETING WITH RESPECT TO CERTAIN EXECUTIVE PAY MATTERS, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. CHEVRON CORPORATION Agenda Number: 934581732 Security: 166764100 Meeting Type: Annual Meeting Date: 31-May-2017 Ticker: CVX ISIN: US1667641005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: W. M. AUSTIN Mgmt For For 1B. ELECTION OF DIRECTOR: L. F. DEILY Mgmt For For 1C. ELECTION OF DIRECTOR: R. E. DENHAM Mgmt For For 1D. ELECTION OF DIRECTOR: A. P. GAST Mgmt For For 1E. ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Mgmt For For 1F. ELECTION OF DIRECTOR: J. M. HUNTSMAN JR. Mgmt For For 1G. ELECTION OF DIRECTOR: C. W. MOORMAN IV Mgmt For For 1H. ELECTION OF DIRECTOR: D. F. MOYO Mgmt For For 1I. ELECTION OF DIRECTOR: R. D. SUGAR Mgmt For For 1J. ELECTION OF DIRECTOR: I. G. THULIN Mgmt For For 1K. ELECTION OF DIRECTOR: J. S. WATSON Mgmt For For 1L. ELECTION OF DIRECTOR: M. K. WIRTH Mgmt For For 2. RATIFICATION OF APPOINTMENT OF PWC AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION 5. REPORT ON LOBBYING Shr Against For 6. REPORT ON FEASIBILITY OF POLICY ON NOT Shr Against For DOING BUSINESS WITH CONFLICT COMPLICIT GOVERNMENTS 7. REPORT ON CLIMATE CHANGE IMPACT ASSESSMENT Shr Against For 8. REPORT ON TRANSITION TO A LOW CARBON Shr Against For ECONOMY 9. ADOPT POLICY ON INDEPENDENT CHAIRMAN Shr Against For 10. RECOMMEND INDEPENDENT DIRECTOR WITH Shr Against For ENVIRONMENTAL EXPERTISE 11. SET SPECIAL MEETINGS THRESHOLD AT 10% Shr Against For CONOCOPHILLIPS Agenda Number: 934558769 Security: 20825C104 Meeting Type: Annual Meeting Date: 16-May-2017 Ticker: COP ISIN: US20825C1045 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Mgmt For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Mgmt For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Mgmt For For 1D. ELECTION OF DIRECTOR: JOHN V. FARACI Mgmt For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Mgmt For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Mgmt For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Mgmt For For 1H. ELECTION OF DIRECTOR: ARJUN N. MURTI Mgmt For For 1I. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Mgmt For For 1J. ELECTION OF DIRECTOR: HARALD J. NORVIK Mgmt For For 2. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 3. ADVISORY APPROVAL OF EXECUTIVE Mgmt For For COMPENSATION. 4. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt 1 Year ON EXECUTIVE COMPENSATION. 5. REPORT ON LOBBYING EXPENDITURES. Shr Against For 6. REPORT ON EXECUTIVE COMPENSATION ALIGNMENT Shr Against For WITH LOW-CARBON SCENARIOS. CORPORATE OFFICE PROPERTIES TRUST Agenda Number: 934551501 Security: 22002T108 Meeting Type: Annual Meeting Date: 11-May-2017 Ticker: OFC ISIN: US22002T1088 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: THOMAS F. BRADY Mgmt For For 1B. ELECTION OF DIRECTOR: STEPHEN E. BUDORICK Mgmt For For 1C. ELECTION OF DIRECTOR: ROBERT L. DENTON, SR. Mgmt For For 1D. ELECTION OF DIRECTOR: PHILIP L. HAWKINS Mgmt For For 1E. ELECTION OF DIRECTOR: ELIZABETH A. HIGHT Mgmt For For 1F. ELECTION OF DIRECTOR: DAVID M. JACOBSTEIN Mgmt For For 1G. ELECTION OF DIRECTOR: STEVEN D. KESLER Mgmt For For 1H. ELECTION OF DIRECTOR: C. TAYLOR PICKETT Mgmt For For 1I. ELECTION OF DIRECTOR: RICHARD SZAFRANSKI Mgmt For For 2. APPROVE AMENDMENT TO AMENDED AND RESTATED Mgmt For For DECLARATION OF TRUST GRANTING SHAREHOLDERS THE RIGHT TO AMEND COMPANY'S BYLAWS. 3. RATIFICATION OF THE APPOINTMENT OF Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 4. VOTE, ON AN ADVISORY BASIS, ON FREQUENCY OF Mgmt 1 Year For FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 5. APPROVAL, ON AN ADVISORY BASIS, OF NAMED Mgmt For For EXECUTIVE OFFICER COMPENSATION. 6. APPROVE THE 2 Mgmt For For INCENTIVE PLAN. COSTCO WHOLESALE CORPORATION Agenda Number: 934514072 Security: 22160K105 Meeting Type: Annual Meeting Date: 26-Jan-2017 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR SUSAN L. DECKER Mgmt For For RICHARD A. GALANTI Mgmt For For JOHN W. MEISENBACH Mgmt For For CHARLES T. MUNGER Mgmt For For 2. RATIFICATION OF SELECTION OF INDEPENDENT Mgmt For For AUDITORS. 3. APPROVAL, ON AN ADVISORY BASIS, OF Mgmt For For EXECUTIVE COMPENSATION. 4. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt 1 Year For FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. DEVON ENERGY CORPORATION Agenda Number: 934603235 Security: 25179M103 Meeting Type: Annual Meeting Date: 07-Jun-2017 Ticker: DVN ISIN: US25179M1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BARBARA M. BAUMANN Mgmt For For JOHN E. BETHANCOURT Mgmt For For DAVID A. HAGER Mgmt For For ROBERT H. HENRY Mgmt For For MICHAEL M. KANOVSKY Mgmt For For ROBERT A. MOSBACHER, JR Mgmt For For DUANE C. RADTKE Mgmt For For MARY P. RICCIARDELLO Mgmt For For JOHN RICHELS Mgmt For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 3. ADVISORY VOTE ON THE FREQUENCY OF AN Mgmt 1 Year For ADVISORY VOTE ON EXECUTIVE COMPENSATION. 4. RATIFY THE APPOINTMENT OF THE COMPANY'S Mgmt For For INDEPENDENT AUDITORS FOR 2017. 5. APPROVE THE DEVON ENERGY CORPORATION ANNUAL Mgmt For For INCENTIVE COMPENSATION PLAN. 6. APPROVE THE DEVON ENERGY CORPORATION 2017 Mgmt For For LONG-TERM INCENTIVE PLAN. 7. REPORT ON PUBLIC POLICY ADVOCACY RELATED TO Shr Against For ENERGY POLICY AND CLIMATE CHANGE. 8. ASSESSMENT ON THE IMPACT OF GLOBAL CLIMATE Shr Against For CHANGE POLICIES. 9. REPORT ON LOBBYING POLICY AND ACTIVITY. Shr Against For 10. ASSESSMENT OF BENEFITS AND RISKS OF USING Shr Against For RESERVE ADDITIONS AS A COMPENSATION METRIC. DIGITAL REALTY TRUST, INC. Agenda Number: 934559379 Security: 253868103 Meeting Type: Annual Meeting Date: 08-May-2017 Ticker: DLR ISIN: US2538681030 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DENNIS E. SINGLETON Mgmt For For 1B. ELECTION OF DIRECTOR: LAURENCE A. CHAPMAN Mgmt For For 1C. ELECTION OF DIRECTOR: KATHLEEN EARLEY Mgmt For For 1D. ELECTION OF DIRECTOR: KEVIN J. KENNEDY Mgmt For For 1E. ELECTION OF DIRECTOR: WILLIAM G. LAPERCH Mgmt For For 1F. ELECTION OF DIRECTOR: AFSHIN MOHEBBI Mgmt For For 1G. ELECTION OF DIRECTOR: MARK R. PATTERSON Mgmt For For 1H. ELECTION OF DIRECTOR: A. WILLIAM STEIN Mgmt For For 1I. ELECTION OF DIRECTOR: ROBERT H. ZERBST Mgmt For For 2. TO RATIFY THE SELECTION OF KPMG LLP AS THE Mgmt For For COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. 3. TO ADOPT A RESOLUTION TO APPROVE, ON A Mgmt For For NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 4. RECOMMENDATION, ON A NON-BINDING, ADVISORY Mgmt 1 Year For BASIS, REGARDING THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. DUKE REALTY CORPORATION Agenda Number: 934536559 Security: 264411505 Meeting Type: Annual Meeting Date: 26-Apr-2017 Ticker: DRE ISIN: US2644115055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: WILLIAM CAVANAUGH, Mgmt No vote III 1B. ELECTION OF DIRECTOR: ALAN H. COHEN Mgmt No vote 1C. ELECTION OF DIRECTOR: JAMES B. CONNOR Mgmt No vote 1D. ELECTION OF DIRECTOR: NGAIRE E. CUNEO Mgmt No vote 1E. ELECTION OF DIRECTOR: CHARLES R. EITEL Mgmt No vote 1F. ELECTION OF DIRECTOR: MELANIE R. SABELHAUS Mgmt No vote 1G. ELECTION OF DIRECTOR: PETER M. SCOTT, III Mgmt No vote 1H. ELECTION OF DIRECTOR: JACK R. SHAW Mgmt No vote 1I. ELECTION OF DIRECTOR: MICHAEL E. SZYMANCZYK Mgmt No vote 1J. ELECTION OF DIRECTOR: LYNN C. THURBER Mgmt No vote 2. TO VOTE ON AN ADVISORY BASIS TO APPROVE THE Mgmt No vote COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR 2016. 3. TO VOTE ON AN ADVISORY BASIS ON THE Mgmt No vote FREQUENCY OF SHAREHOLDER VOTES ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. 4. TO RATIFY THE REAPPOINTMENT OF KPMG LLP AS Mgmt No vote THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR 2017. EQUITY
